DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	Applicant’s application filed September 3, 2019 is a divisional of US App No. 13/811,152 filed January 18, 2013, which claims priority to PCT/JP2011/068335 filed August 4, 2011, JP 2010-260615 filed November 22, 2010, and JP 2010-175593 filed August 4, 2010.
Claim Status
Claims Filing Date
January 28, 2022
Amended
1, 6, 12
Allowed
1-14


Withdrawn Claim Objection
The following objection is withdrawn due to claim amendment:
Claim 12 lines 1-2 “wherein wherein”.  
Withdrawn Double Patenting
The following double patenting rejections are withdrawn due to filing of a terminal disclaimer listed US 8,926,768. The terminal disclaimer was both filed and approved on January 28, 2022.
Claims 1-5 and 11-14 over claims 1-4 of U.S. Patent No. 8,926,768 (US ‘768) in view of Keihle (US 6,235,131), Ayada (Ayada et al. Mechanical Properties of Spring Wire Drawn and Tempered at Lower Bainite Region. Iron and Copper. Vol. 85, No. 8, 1999, pp. 35-43. Written English Translation.), and Suda (US 2006/0204588), Jinbo (Jinbo et al. “High strength, oil-tempered steel wire for valve springs manufactured by rapid heating mono-strand process” Kobelco Technology Review No. 27 Nov. 2007. Pages 23-27.). 
Claims 6-10 over claims 1-4 of U.S. Patent No. 8,926,768 (US ‘768) in view of Keihle (US 6,235,131), Ayada (Ayada et al. Mechanical Properties of Spring Wire Drawn and Tempered at Lower , Suda (US 2006/0204588), Jinbo (Jinbo et al. “High strength, oil-tempered steel wire for valve springs manufactured by rapid heating mono-strand process” Kobelco Technology Review No. 27 Nov. 2007. Pages 23-27.), and Kochi (US 2007/0125456). 
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn in light of applicant’s specification:
Claims 1 and 6 lines 17-23 “the coil spring having a compressive residual stress layer…, and the coil spring having a center portion with Vickers hardness…”.
	Applicant’s specification recites in [0048] that “Compressive residual stress is provided on a surface layer primarily by shot peening” and in [0057] that “The degree of compressive residual stress can be adjusted by a sphere-equivalent diameter of the shot, shooting speed, shooting time, and a multistep shooting process.” Therefore the claimed compressive residual stress layer (claims 1 and 6 lines 15-18) is being interpreted in light of the specification as occurring in the coil spring after the shot peening step (claims 1 and 6 line 7).
	Applicant’s specification recites in [0050] that “In order to obtain necessary strength that is sufficient to withstand a load as a spring, not less than 550 HV of Vickers hardness is necessary at the center (center of gravity) of a cross section of a spring wire.”.  Therefore the claimed Vickers hardness (claims 1 and 6 lines 19-21) is being interpreted in light of the specification as occurring in the final coil spring that is being used as a spring that withstands a load.
Related Art
Poepper (Poepper et al. Production and properties of alpha/gamma structural states in low-alloy spring steel. Neue Huette (1984), 29(3), 92-96. STN abstract.)
	Poepper teaches a 50SiMn7 or 55SiMn7 spring steel wit a dual-phase structure of bainite and 5 to 30% retained austenite where cold deformation is used prior to the thermal austenite stabilization treatment (STN abstract). 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination a production method for a coil spring comprising: 
preparing a wire rod consisting of, by mass %, 0.5 to 0.7% C, 1.0 to 2.0% Si, 0.1 to 1.0% Mn, 0.1 to 1.0% Cr, not more than 0.035% P, not more than 0.035% S, and balance Fe and inevitable impurities;
cold forming the wire rod into a coil spring;
heat treating the coil spring after cold forming by austenitizing between Ac3 and (Ac3+250°C), cooling at not less than 20°C/sec, holding at Ms to (Ms+60°C) for not less than 400 seconds, and cooling to room temperature at not less than 20°C/sec, to obtain a coil spring having a structure including not less than 65 area% bainite and 4 to 13 area% residual austenite, where the residual austenite contains C at 0.65 to 1.7 %; and
shot peening the coil spring after the heat treating to form a coil spring having:
compressive residual stress to a depth of 0.35 mm to D/4, where D (mm) is a circle-equivalent diameter of the cross-section, with a maximum compressive residual stress of 800 to 2000 MPa, and
a center portion with 550 to 650 HV and a high hardness layer with 50 to 500 HV greater hardness than the center portion from a surface to a depth of 0.05 to 0.3 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                     
 

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735